If feigned issues were ever entertained in this State, they are abolished by the Constitution, Art. 4, § 1.
This is manifest by a feigned issue based upon a wager to test the validity of certain bonds said to have been issued *Page 327 
by the State alleged in the pleadings to amount to $5,000,000.
Besides the objection that it is a feigned issue which is forbidden by the Constitution, it is an attempted fraud upon the State, by putting her interests in jeopardy and affecting her credit, in a controversy to which she is not a party.
The action is "not fit to be entertained" and is therefore dismissed.
Each party will pay his own costs.
PER CURIAM.                              Judgment accordingly.